 Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 1 of 11 PAGEID #: 1



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

CAROL A. WILSON, Administrator                 :
of Ohio Operating Engineers                    :
Health and Welfare Plan, Ohio                  :
Operating Engineers Pension                    :
Fund, Ohio Operating Engineers                 :
Apprenticeship and Training Fund, and Ohio     :
Operating Engineers Education                  :
and Safety Fund                                :
1180 Dublin Road                               :    Civil Action No. 2:19-cv-01085
Columbus, Ohio 43212,                          :
                                               :    Judge
       and                                     :
                                               :
Trustees of the Ohio Operating                 :
Engineers Health and Welfare                   :
Plan, Ohio Operating Engineers                 :
Pension Fund, Ohio Operating                   :
Engineers Apprenticeship and Training Fund,    :
and Ohio Operating Engineers                   :
Education and Safety Fund                      :
1180 Dublin Road                               :
Columbus, Ohio 43212,                          :
                                               :
       Plaintiffs,                             :
                                               :
               v.                              :
                                               :
Zee Construction Co., Inc.                     :
6325 Garden Road Apt. 78                       :
Maumee, Ohio 43537-1267,                       :
                                               :
                                               :
       Defendant.                              :




                                              -1-
 Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 2 of 11 PAGEID #: 2



                                         COMPLAINT


JURISDICTION AND VENUE

              1.      Jurisdiction of this Court is based upon 29 U.S.C. §§ 1132(a)(3) and 1145,

as the action arises from Defendant's violation of and continued refusal to comply with the terms

and provisions of collectively-bargained agreements, trust agreements, and employee-benefit

plans. Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and S.D. Ohio Civ. R. 82.1.

COUNT I

              2.      The Trustees of the Ohio Operating Engineers Health and Welfare Plan

(hereinafter referred to as the "Health and Welfare Trustees") are the duly appointed, qualified,

and acting trustees of the trust established as part of the Ohio Operating Engineers Health and

Welfare Plan by Amended Agreement and Declaration of Trust dated November 29, 1977, as

amended, (hereinafter referred to as the "Health and Welfare Trust") between the Labor

Relations Division of the Ohio Contractors Association, the Associated General Contractors of

America, and other employer associations, and the International Union of Operating Engineers,

Locals Nos. 18, 18A, and 18B, a labor organization representing employees in an industry

affecting commerce.    The Health and Welfare Trustees bring this action in their fiduciary

capacity as trustees for and on behalf of the participants and beneficiaries of the Health and

Welfare Trust. The Health and Welfare Trust constitutes an "employee benefit plan" or "plan"

within the meaning of 29 U.S.C. §§ 1002(1), (2), (3), and 29 U.S.C. § 1132. The plan is

administered in Columbus, Ohio.

              3.      The Health and Welfare Trustees have authorized Carol A. Wilson,

Administrator of the Ohio Operating Engineers Health and Welfare Plan, to bring this claim and




                                               -2-
 Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 3 of 11 PAGEID #: 3



to seek the remedy prayed for on their behalf and on behalf of the participants and beneficiaries

of the Health and Welfare Trust and employee benefit plan.

              4.      Zee Construction Co., Inc. is an Ohio Corporation with its principal place

of business in Maumee, Ohio, and at all relevant times has been engaged in an industry affecting

commerce, i.e., contracting work.

              5.      Defendant is an employer engaged in commerce and in an industry

affecting commerce within the meaning of 29 U.S.C. § 1003.

              6.      Defendant     executed   a     2013-2017   Highway   Heavy Construction

Agreement dated September 9, 2015, by the terms of which Defendant also became a party to the

Agreement and Declaration of Trust (the "Health and Welfare Trust Agreement") that

established the Ohio Operating Engineers Health and Welfare Plan, and became bound by the

terms and conditions set forth therein. A copy of the signatory page of the 2013-2017 Highway

Heavy Construction Agreement is attached and marked "Exhibit A" and incorporated herein.

These agreements contain provisions whereby Defendant agreed to make timely payments to the

Health and Welfare Trustees for each employee covered by the agreements.

              7.      Defendant has failed to make timely payments to the Health and Welfare

Trustees for each covered employee and has failed to perform the obligations imposed by the

terms and conditions of the 2013-2017 Highway Heavy Construction Agreement and the Health

and Welfare Trust Agreement.

              8.      The Trustees' Field Auditor audited Defendant's payroll records on

August 2, 2017. This audit disclosed unpaid contributions for the period September 1, 2015 to

July 1, 2017, owed to the Health and Welfare Trustees. Defendant is delinquent in making

contributions to the Health and Welfare Trustees in the total amount of $885.87.


                                               -3-
 Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 4 of 11 PAGEID #: 4



COUNT II

               9.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

8 above as fully as if rewritten herein and further state that the Trustees of the Ohio Operating

Engineers Pension Fund (hereinafter referred to as the "Pension Trustees") are the duly

appointed, qualified, and acting trustees of the trust established as a part of the Ohio Operating

Engineers Pension Fund by Amended Agreement and Declaration of Trust dated

November 29, 1977, as amended, (hereinafter referred to as the "Pension Trust") between the

Labor Relations Division of the Ohio Contractors Association, the Associated General

Contractors of America, and other employer associations, and the International Union of

Operating Engineers, Locals Nos. 18, 18A, and 18B, a labor organization representing

employees in an industry affecting commerce. The Pension Trustees bring this action in their

fiduciary capacity as trustees for and on behalf of the participants and beneficiaries of the

Pension Trust. The Pension Trust constitutes an "employee benefit plan" or "plan" within the

meaning of 29 U.S.C. §§ 1002(1), (2), (3), and 29 U.S.C. § 1132. The plan is administered in

Columbus, Ohio.

               10.    The Pension Trustees have authorized Plaintiff Carol A. Wilson,

Administrator of the Ohio Operating Engineers Pension Fund, to bring this claim and to seek the

remedy prayed for on their behalf, and on behalf of the participants and beneficiaries of the

Pension Trust and employee benefit plan.

               11.    Under the provisions of the agreement described in paragraph 6 above,

Defendant became a party to the Agreements and Declaration of Trust (the "Pension Trust

Agreement") that established the Ohio Operating Engineers Pension Fund, and became bound by

the terms and conditions set forth therein.     The 2013-2017 Highway Heavy Construction


                                               -4-
 Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 5 of 11 PAGEID #: 5



Agreement and the Pension Trust Agreement contain provisions whereby Defendant agreed to

make timely payments to the Pension Trustees for each employee covered by the agreements.

               12.     Defendant has failed to make timely payments to the Pension Trustees for

each covered employee and has failed to perform the obligations imposed by the terms and

conditions of the 2013-2017 Highway Heavy Construction Agreement and the Pension Trust

Agreement.

               13.     The Trustees' audit disclosed unpaid contributions owed for the period

September 1, 2015 to July 1, 2017, to the Pension Trustees. Defendant is delinquent in making

contributions to the Pension Trustees in the total amount of $759.00.

COUNT III

               14.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

13 above as fully as if rewritten herein and further state that the Trustees of the Ohio Operating

Engineers Apprenticeship and Training Fund (hereinafter referred to as the "Apprenticeship

Trustees") are the duly appointed, qualified, and acting trustees of the trust established as a part

of the Ohio Operating Engineers Apprenticeship and Training Fund by the Third Amended

Agreement and Declaration of Trust dated December 31, 1992, as amended, (hereinafter referred

to as the "Apprenticeship Trust") between the Labor Relations Division of the Ohio Contractors

Association, the Associated General Contractors of America, and other employer associations,

and the International Union of Operating Engineers, Locals Nos. 18, 18A, and 18B, a labor

organization representing employees in an industry affecting commerce. The Apprenticeship

Trustees bring this action in their fiduciary capacity as trustees for and on behalf of the

participants and beneficiaries of the Apprenticeship Trust. The Apprenticeship Trust constitutes




                                                -5-
 Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 6 of 11 PAGEID #: 6



an "employee benefit plan" or "plan" within the meaning of 29 U.S.C. §§ 1002(1), (2), (3), and

29 U.S.C. § 1132. The plan is administered in Columbus, Ohio.

               15.    The Apprenticeship Trustees have authorized Plaintiff Carol A. Wilson,

Administrator of the Ohio Operating Engineers Apprenticeship and Training Fund, to bring this

claim and to seek the remedy prayed for on their behalf, and on behalf of the participants and

beneficiaries of the Apprenticeship Trust and employee benefit plan.

               16.    Under the provisions of the agreement described in paragraph 6 above,

Defendant became a party to the Agreements and Declaration of Trust (the "Apprenticeship

Trust Agreement") that established the Ohio Operating Engineers Apprenticeship and Training

Fund, and became bound by the terms and conditions set forth therein. The 2013-2017 Highway

Heavy Construction Agreement and the Apprenticeship Trust Agreement contain provisions

whereby Defendant agreed to make timely payments to the Apprenticeship Trustees for each

employee covered by the agreements.

               17.    Defendant has failed to make timely payments to the Apprenticeship

Trustees for each covered employee and has failed to perform the obligations imposed by the

terms and conditions of the 2013-2017 Highway Heavy Construction Agreement and the

Apprenticeship Trust Agreement.

               18.    The Trustees' audit disclosed unpaid contributions for the period

September 1, 2015 to July 1, 2017, owed to the Apprenticeship Trustees.             Defendant is

delinquent in making contributions to the Apprenticeship Trustees in the total amount of $94.88.

COUNT IV

               19.    Plaintiffs incorporate by reference the allegations of paragraphs 1 through

18 above as fully as if rewritten herein and further state that the Trustees of the Ohio Operating


                                               -6-
 Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 7 of 11 PAGEID #: 7



Engineers Education and Safety Fund (hereinafter referred to as the "Education and Safety

Trustees") are the duly appointed, qualified and acting trustees of the trust established as a part of

the Ohio Operating Engineers Education and Safety Fund by Amended Agreement and

Declaration of Trust dated May 9, 1992, as amended, (hereinafter referred to as the "Education

and Safety Trust") between the Labor Relations Division of the Ohio Contractors Association,

the Associated General Contractors of America, and other employer associations, and the

International Union of Operating Engineers, Locals Nos. 18, 18A, and 18B, a labor organization

representing employees in an industry affecting commerce. The Education and Safety Trustees

bring this action in their fiduciary capacity as trustees for and on behalf of the participants and

beneficiaries of the Education and Safety Trust. The Education and Safety Trust constitutes an

"employee benefit plan" or "plan" within the meaning of 29 U.S.C. §§ 1002(1), (2), (3), and 29

U.S.C. § 1132. The plan is administered in Columbus, Ohio.

               20.     The Education and Safety Trustees have authorized Plaintiff Carol A.

Wilson, Administrator of the Ohio Operating Engineers Education and Safety Fund, to bring this

claim and to seek the remedy prayed for on their behalf, and on behalf of the participants and

beneficiaries of the Education and Safety Trust.

               21.     Under the provisions of the agreement described in paragraph 6 above,

Defendant became a party to the Agreements and Declaration of Trust (the "Education and

Safety Trust Agreement") that established the Ohio Operating Engineers Education and Safety

Fund, and became bound by the terms and conditions set forth therein. The 2013-2017 Highway

Heavy Construction Agreement and the Education and Safety Trust Agreement contain

provisions whereby Defendant agreed to make timely payments to the Education and Safety

Trustees for each employee covered by the agreements.


                                                 -7-
 Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 8 of 11 PAGEID #: 8



                22.     Defendant has failed to make timely payments to the Education and Safety

Trustees for each covered employee and has failed to perform the obligations imposed by the

terms and conditions of the 2013-2017 Highway Heavy Construction Agreement and the

Education and Safety Trust Agreement.

                23.     The Trustees' audit disclosed unpaid contributions for the period

September 1, 2015 to July 1, 2017, owed to the Education and Safety Trustees. Defendant is

delinquent in making contributions to the Education and Safety Trustees in the total amount of

$11.39.

COUNT V

                24.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

23 above as fully as if rewritten herein and further state that the Trust Agreements, Defendant's

collectively bargained agreements, and the rules and regulations adopted by the Pension and

Health and Welfare Trustees on May 26, 1989, by the Apprenticeship and Training Trustees on

July 12, 1989 and by the Education and Safety Trustees on September 25, 1989, specifically

provide that the Trustees shall be entitled to recover interest of 1.5 percent per month (18 percent

per annum) times the unpaid balance of delinquent contributions in addition to the unpaid

contributions. The assessment of this interest is further authorized by 29 U.S.C. § 1132(g)(2)(B),

which provides that in any action brought by a fiduciary for or on behalf of a plan to collect

contributions due the plan, in which a judgment in favor of the plan is awarded, the Court must

award the plan, in addition to the unpaid contributions, interest on the unpaid contributions at the

rate set by the plan.

                25.     Pursuant to the Trust Agreements, collectively bargained agreements,

rules and regulations adopted by the Trustees, and federal law, Defendant owes the Trustees of


                                                -8-
 Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 9 of 11 PAGEID #: 9



all four funds interest on the audit findings in the amount of $977.18, if paid on or before April

15, 2019, plus $26.28 per month thereafter that the audit findings remain unpaid, and interest on

the unaudited delinquencies.

COUNT VI

               26.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

25 above as fully as if rewritten herein and further state that the Trust Agreements, Defendant's

collectively bargained agreements, and the rules and regulations adopted by the Trustees provide

that the Trustees shall be entitled to recover statutory interest at the rate of 18 percent per annum

on the unpaid contributions in addition to the unpaid contributions. The assessment of this

statutory interest is further authorized by 29 U.S.C. § 1132(g)(2)(C), which provides that in any

action brought by the fiduciary for or on behalf of a plan to collect contributions due the plan, in

which a judgment in favor of the plan is awarded, the court must award the plan, in addition to

the unpaid contributions and interest under § 1132(g)(2)(B), an amount equal to the greater of

(i) interest on the unpaid contributions or (ii) statutory interest in an amount specified in the

employee-benefit plan not in excess of 20 percent of the unpaid contributions.

               27.     Pursuant to the Trust Agreements, collectively bargained agreements,

rules and regulations adopted by the Trustees, and federal law, Defendant owes the Trustees of

all four funds, in addition to the amounts specified in Counts I through V of this Complaint, an

amount equal to the greater of (i) interest on the unpaid contributions or (ii) statutory interest on

the unpaid audit findings, calculated at the rate of 18 percent per annum on the unpaid audit

findings (up to a "cap" of 20 percent of the unpaid audit findings), which amount is presently

$977.18, if paid on or before April 15, 2019, plus $26.28 per month thereafter that the audit

findings remain unpaid and interest on the unaudited delinquencies.


                                                -9-
Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 10 of 11 PAGEID #: 10




COUNT VII

               28.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

27 above as fully as if rewritten herein and further state that the Trust Agreements, Defendant's

collectively bargained agreements, and the rules and regulations adopted by the Trustees provide

that the Trustees shall be entitled to recover all costs of collection, including reasonable

attorney’s fees, in addition to the delinquent contributions owed by Defendant.           Further,

29 U.S.C. § 1132(g)(2)(D) specifically provides that in any action brought by a fiduciary for or

on behalf of a plan to collect contributions due the plan, in which a judgment in favor of the plan

is awarded, the court must award the plan, in addition to the unpaid contributions, reasonable

attorney’s fees and costs of the action.

               29.     Pursuant to the Trust Agreements, collectively bargained agreements,

rules and regulations adopted by the Trustees, and federal law, Defendant owes the Trustees of

all four funds reasonable attorneys’ fees as set by the court and court costs.

               WHEREFORE, Plaintiff Health and Welfare Trustees demands judgment against

Defendant for the sum of $885.87, plus whatever sums are found owing pursuant to subsequent

audits and monthly reports for which contributions have not been paid;

               WHEREFORE, Plaintiff Pension Trustees demands judgment against Defendant

for the sum of $759.00, plus whatever sums are found owing pursuant to subsequent audits and

monthly reports for which contributions have not been paid;

               WHEREFORE, Plaintiff Apprenticeship and Training Trustees demands

judgment against Defendant for the sum of $94.88, plus whatever sums are found owing

pursuant to subsequent audits and monthly reports for which contributions have not been paid;


                                                -10-
Case: 2:19-cv-01085-MHW-KAJ Doc #: 1 Filed: 03/22/19 Page: 11 of 11 PAGEID #: 11



               WHEREFORE, Plaintiff Education and Safety Trustees demands judgment

against the Defendant for the sum of $11.39, plus whatever sums are found owing pursuant to

subsequent audits and monthly reports for which contributions have not been paid;

               WHEREFORE, all Plaintiffs herein demand judgment against Defendant for

interest in the amount of $977.18, if paid on or before April 15, 2019, plus $26.28 per month

thereafter, in which the audit findings and/or monthly contributions remain unpaid, plus

whatever sums are found owing pursuant to subsequent audits and monthly reports for which

contributions have not been paid; and

               WHEREFORE, all Plaintiffs herein demand judgment against Defendant for an

amount equal to the interest on the unpaid contributions in the amount of $977.18, if paid on or

before April 15, 2019, plus $26.28 per month thereafter, in which the audit findings and/or

monthly contributions remain unpaid; plus all costs of collection including reasonable attorneys’

fees as fixed by the Court; plus court costs; and such other and further legal or equitable relief to

which they may be entitled.

                                              Respectfully submitted,

                                              /s/ Daniel J. Clark
                                              Daniel J. Clark, Trial Attorney
                                              Ohio Supreme Court No. 0075125
                                              Thomas J. Loeb, Attorney
                                              Ohio Supreme Court No. 0097935
                                              VORYS, SATER, SEYMOUR AND PEASE LLP
                                              52 East Gay Street
                                              Post Office Box 1008
                                              Columbus, Ohio 43216-1008
                                              (614) 464-6436

                                              Attorneys for Plaintiffs,
                                              Carol A. Wilson, et al.



                                                -11-
